Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 4 stands cancelled. Claims 1, 2 and 8-10 are currently amended. Claims 1-3 and 5-10 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: While the prior art teaches creating an aesthetic design language using a plurality of gestures and generating a plurality of forms from the human model. The prior art also teaches generating a plurality of gestures. However, the prior art fails to explicitly teach “dividing the plurality of forms into a training set and a data set, wherein the data set comprises remaining part of the plurality of forms which are not in the training set: providing the training set to the human classifier for classification: using a result of classification of the training set to generate the machine learning classifier: classifying the data set using the machine learning classifier: classifying the filtered plurality of forms into aesthetically compliant candidates, wherein the plurality of forms are considered aesthetically compliant if the plurality of forms comply to rules of aesthetics for given set of n-grams” as recited on claims 1, 8 and 10.
Claims 2-3, 5-7 and 9 are allowed because they are dependents of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661